Citation Nr: 1806579	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for obstructive sleep apnea.

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for carpal tunnel syndrome.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for carpal tunnel syndrome.

5. Entitlement to an disability rating in excess of 10 percent for service-connected degenerative joint disease of the right ankle (previously evaluated as right Achilles tendon rupture).

6. Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.

The issues of entitlement to service connection for obstructive sleep apnea, and increased ratings for degenerative arthritis of the right ankle and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. New and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for obstructive sleep apnea.  

2. New and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for carpal tunnel syndrome.  

3. The Veteran's carpal tunnel syndrome is at least as likely as not related to his frequent military occupational use of hand tools while repairing fuel tanks during active service.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for obstructive sleep apnea is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. New and material evidence having been submitted, the claim of service connection for carpal tunnel syndrome is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3. The criteria for service connection of carpal tunnel syndrome have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, given the positive outcome of the below decisions, any failure on the part of VA to comply with the duty to notify and assist would constitute harmless error.

II. New and Material Evidence

The Veteran seeks to reopen the previously denied and final claims of service connection for carpal tunnel syndrome and obstructive sleep apnea.

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, even though the RO de facto reopened the claim of service connection for sleep apnea in its May 2013 rating decision, and the claim of service connection for carpal tunnel syndrome in its November 2014 rating decision, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue prior to adjudicating the underlying claims.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran's initial claims of service connection for obstructive sleep apnea and carpal tunnel syndrome were denied in a July 2011 rating decision.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

The Veteran's claim of service connection for obstructive sleep apnea was denied in 2011 because there was no evidence of any treatment for symptoms of sleep apnea in service, nor any medical evidence of record showing a present diagnosis of sleep apnea.  In February 2013, in support of his claim to reopen, the Veteran submitted a private sleep study report (conducted in November 2012) in which the Veteran was diagnosed with severe obstructive sleep apnea.  This evidence is new in that it was not of record at the time of the prior denial.  It is material in that it addresses a criteria for service connection which was deficient at the time of the prior denial, namely, a present diagnosis.  As such, this claim is reopened.

The Veteran's claim of service connection for carpal tunnel syndrome was denied in 2011 because there was no evidence of symptoms or treatment in service, it was not diagnosed within a year of separation from service, and in fact there was no available evidence of a present diagnosis at that time.  In support of his claim to reopen, the Veteran submitted an independent medical examination report by a Dr. J.W.E., dated April 15, 2014.  That report was created following a physical examination and provided a present diagnosis of bilateral carpal tunnel syndrome.  This evidence is new in that it was not of record at the time of the prior denial.  It is material in that it addresses a criteria for service connection which was deficient at the time of the prior denial, namely, a present diagnosis.  Therefore, this claim is also reopened.

III. Service Connection - Carpal Tunnel Syndrome

The Veteran seeks service connection for bilateral carpal tunnel syndrome.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has a present diagnosis of bilateral carpal tunnel syndrome, diagnosed by Dr. J.W.E., following an in-person examination in April 2014.  For his part, he asserts that his carpal tunnel syndrome is the result of his military occupation.  Particularly, he has testified that his work repairing fuel tanks required the use of hand tools only, as power tools were dangerous, required him to use his hands to the point of causing his carpal tunnel syndrome.  Specifically, he stated that he used wrenches frequently, and often had to contort his hands to fit small spaces.  He has reported feeling symptoms in his hands around the second to third year of service, although he did not seek treatment.  Here, the Board observes that the Veteran, as a lay person, is competent to report observable symptomatology of an injury, to include pain or numbness.  Barr v. Nicholson, 21 Vet. app. 303, 307-08 (2007).  Further, the Board observes that the Veteran's DD-214 lists his military occupational specialty as "component maintenance."  Therefore, the Board will consider whether his present carpal tunnel syndrome was caused by his military occupation during active service.

In support of his claim, the Veteran submitted an opinion letter by Dr. J.W.E.  In that letter, the examiner stated that it was his medical opinion that it is as likely as not that his constant gripping and torquing caused the tendons on the volar aspect of his wrists to become hypertrophied and then inflamed, resulting in tenosynovitis.  The hypertrophied tendons in his wrists then began impinging on the median nerve at the wrists, causing bilateral median nerve impingement and bilateral carpal tunnel syndrome.  This opinion was rendered by a licensed physician, after a physical examination of the Veteran, and a review of his medical history and claims file.  Thus, the Board is satisfied that this opinion is competent and sufficient to rely upon in adjudicating this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  

The Board has reviewed the evidence in the record but found no other evidence or opinion which would contradict the opinion rendered by the private physician in this matter.  As such, the Board will afford the Veteran the benefit of the doubt and grant service connection for carpal tunnel syndrome.  


ORDER

New and material evidence having been submitted, the previously denied and final claim of service connection for obstructive sleep apnea is reopened.

New and material evidence having been submitted, the previously denied and final claim of service connection for carpal tunnel syndrome is reopened.

Service connection for carpal tunnel syndrome is granted.



REMAND

Inasmuch as the Board regrets further delay in the adjudication of the claims remaining on appeal, a remand is necessary to ensure a complete record.

Although the Veteran's VA treatment records appear to have been uploaded to the claims file in April 2017, a review of those records reveals only a spreadsheet of the type of treatments rendered, and does not include the complete medical records for the Veteran.  That spreadsheet has approximately five pages of medical reports attached to the end, dating between 2007 and 2009, but no other actual treatment records.  In light of this, the RO should take steps to ensure that the Veteran's complete VA treatment records are available for review by the Board prior to adjudicating the remaining claims.  38 C.F.R. § 3.159(c)(2) (2017) (requiring VA to obtain records held by a federal facility, including VA treatment records).  

Concerning the claim of service connection for obstructive sleep apnea, the Board has reviewed the private opinion rendered by Dr. J.W.E., but finds it inadequate to rely upon in adjudicating the claim.  Particularly, it does not actually provide an etiology opinion concerning the disability, but rather provides a medical history including weight gain (no years provided), prescription of a CPAP machine in 2012, and the development of hypertension in 2007.  Although inconclusive in terms of etiology of the Veteran's obstructive sleep apnea, it does at least raise the potential for service connection on either a direct basis, or secondary to hypertension.  Further, although the Veteran was afforded a VA examination in connection with his sleep apnea claim in March 2013, the resulting examination report and medical opinion only addressed service connection secondary to hypertension, but not on a direct basis.  Further, the Board does not find the opinion rendered to be adequate as it did not fully address the various articles submitted by the Veteran in support of his claim.  As such, a new examination should be conducted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).

Likewise, the Veteran has yet to be afforded a VA examination in connection with his right ankle claim.  In November 2014, an examination was conducted which addressed muscle injuries of the calf, and which addressed a disability of the left calf, but did not provide range of motion findings for the right ankle.  To date, it does not appear as though the Veteran's right ankle has been evaluated by a VA clinician since he filed his claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, although the medical report submitted by Dr. J.W.E. in April 2014 did include some range of motion findings, the Board notes that the report itself does not contain sufficient detail required to adjudicate the increased rating claim.  Particularly, recent precedential action by the Court of Appeals for Veterans Claims requires the Board to ensure that examinations addressing joints rated on loss of range of motion include range of motion testing in active and passive, as well as weight bearing and non-weight bearing motion, and must include comparative opposite joint testing (where applicable).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a VA examination of his ankle should be ordered.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The RO should make any and all efforts to obtain the Veteran's complete VA treatment records and associate them with the claims file.

2. Schedule the Veteran for an examination in connection with his obstructive sleep apnea claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include taking a detailed medical history of the Veteran.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology, regardless of whether or not it is documented in his service treatment records, and the Veteran and his father have testified that he began snoring during active service.  The examiner should then provide the following opinions:

* Whether it is at least as likely as not that the Veteran's obstructive sleep apnea had onset during any period of active service.

* Whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related to any environmental exposures during active service (particularly to include his work as a fuel tank repairman, or any exposures during periods overseas).

* Whether it is at least as likely as not that the Veteran's obstructive sleep apnea is etiologically related to his service-connected hypertension.  In rendering this opinion, the examiner is requested to address the various correspondence and articles provided by the Veteran.  

All opinions should include a reasoned medical discussion of how the opinion was reached.  Citation to the evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.  

3. Schedule the Veteran for an examination in connection with his increased rating claim for right ankle degenerative joint disease.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner is requested to provide a complete description of the Veteran's right ankle disability, to include loss of range of motion, malunion of the os calcic or astragalus, or any evidence of ankylosis in the ankle.  To the extent possible, range of motion testing should also be conducted in the left ankle, unless the examiner determines that that ankle is also subject to a disability.  

All findings should include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also carefully address any additional factors such as pain, weakness, fatigability, or incoordination evidenced in the examination, or per the Veteran's own report (the examiner is notified that the Veteran is competent to testify as to observable symptomatology such as pain).  

Finally, it would be helpful if the examiner should provide a description of how each disability affects the Veteran's ability to obtain and maintain gainful employment, as well as his engaging in activities of daily living.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


